NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
SOVERAIN SOFTWARE LLC,
Plain,tiff-Appellee,
V.
NEWEGG, INC.,
Defendant-Appellant.
2011-1009
Appeal from the United States District Court for the
Eastern District of Texas in case no. 07-CV-051_1, Judge
Leonard Davis.
ON MOTION
Before LINN, C'ircuit Judge.
0 R D E R
Jones Day moves for leave to withdraw as counsel for
SoVerain SoftWare LLC (Soverain), asserting unpaid fees.
Soverain, through separate counse1, and Newegg, Inc.
oppose. Soverain also moves for extensions of time to file
its brief or in the alternative moves to stay the briefing
schedule pending a determination whether there are
unpaid fees Jones Day replies. Avon Products, Inc.

SOVERAIN SOFTWARE V. NEWEGG 2
moves for leave to file a brief amicus curiae. Soverain
moves for an extension of time to file its opposition and
opposes Avon's motion. Newegg opposes Soverain’s
motion. Avon replies.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion to withdraw as counsel is granted.
New principal counsel for Soverain should promptly enter
an appearance.
(2) Soverain’s motions for an extension of time to file
its brief are granted in part. Soverain’s brief is due
within 60 days of the date of filing of this order. ' The
motion to stay the briefing schedule is denied.
(3) Soverain’s motion for an extension of time to re-
spond to Avon’s motion for leave to file a brief amicus
curiae is granted Avon's motion is denied.
FoR THE CoUR'r
JAN 2 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Kenneth R. Adamo, Esq.
Kent E. Baldauf, Jr., Esq.
Paul J. Ripp, Esq.
Michael Nicodema, Esq. U.8.COU PEALS FOR
THE F r:mc1uT
s20
JAN 2 7 2011
¢'5'3~_-,
Fl'IQ1
§§
JAN HOR3ALY
C|.EH( _